Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Response After Final Action filed by the applicant on 1/28/2021.
Claims 1 and 9 were newly amended.
Claims 6-8, 12-15, 18-22, 24, and 25 were newly cancelled. 
Claims 1 and 9 were allowable.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance.

Rejections under 35 U.S.C. 101
	Claims 1 and 9 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.

	Claim 1 recites a method for authenticating a user during a transaction. The method comprises steps for receiving various data associated with the user, generating a risk score for the identity of the user, granting the authorization request if the risk score exceeds a threshold, generating a premium associated with the transaction, an receiving an indication that a third party has agreed to pay the premium for the transaction. This claim recites an abstract idea of certain methods of organizing human activity because it recites a method for mitigating risk (i.e. identity authentication) and/or a commercial interaction (i.e. calculating premiums for and completing a transaction).

“receiving, by the computing device, identification information that uniquely identifies a device and an identity of a user associated with the device and history information that includes a location of the requester, via a network in response to a predetermined trigger condition indicated by a change in the location of the requestor indicated by location data from a mobile device of the requestor.”
	These limitations recite a process for monitoring the location of a user and performing specific actions based on a trigger condition being met by the monitored data (see Paragraphs 64 and 65 of the applicant’s specification). Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. Additionally, these limitations amount to more than merely gathering/transmitting data as described in MPEP 2106.05(g).
	Therefore, these limitations satisfy the requirements set forth by 35 U.S.C. 101.

	Claim 9 satisfies the requirements set forth by 35 U.S.C. 101 for similar reasons as described above regarding claim 1. Claim 9 recites an abstract idea of certain methods of organizing human activity because it recites a method for mitigating risk (i.e. identity authentication) and/or a commercial interaction (i.e. calculating premiums for and completing a transaction).
	Claim 1, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 1 recites the limitations of:
“receive identification information that uniquely identifies a device and an identity of a user associated with the device and history information that includes a location of the requester, via a network in response to a predetermined trigger condition indicated by a change in the location of the requestor indicated by location data from the mobile device of the requestor.”
	Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. Additionally, these limitations amount to more than merely gathering/transmitting data as described in MPEP 2106.05(g).
	Therefore, these limitations satisfy the requirements set forth by 35 U.S.C. 101.


Rejections under 35 U.S.C. 102/103
	Regarding claim 1, the following limitations of the claim are not taught by the prior art:
“communicating, by the computing device, the premium to a third party advertising provider;”
“receiving, by the computing device, information indicating that the third party advertising provider has agreed to pay the premium associated with the granting the request for authorization;” and 
“providing, by the computing device, the third party advertising provider with the received identification information and the received history information, from the mobile device of the requestor and from the at least one other device of the requestor.”
	The prior art reference that is most closely related to the claim as a whole is Lewis (U.S. Patent No. 9569767). Lewis discloses a system for authorizing a user during a transaction. Lewis also teaches calculating a “processing rate” (i.e. a premium) for the transaction. However, Lewis does not teach the concept of allowing a third party advertiser to provide payment for the premium in exchange for information associated with the user. 
Aday (U.S. Pre-Grant Publication No. 20050172335). Aday teaches a system which allows insurers to submit bids to provide insurance based on the risk associated with the transaction. The customer and vendor involved in the transaction may negotiate an agreement to pay the premium associated with the insurance. However, this does not explicitly teach the limitations as recited in claim 1. 
	
	Regarding claim 9, this claim is allowable over the prior art for reasons similar to those described above regarding claim 1.
	The following limitations of claim 9 are not taught by the prior art:
“Communicate the premium to a third party advertising provider;”
“receive information indicating that the third party advertising provider has agreed to pay the premium associated with the granting the request for authorization;” and 
“provide the third party advertising provider with the received identification information and the received history information, from the mobile device of the requestor and from the at least one other device of the requestor.”
	For similar reasons as described above, these limitations are not taught by the prior art.








Citation of Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Lewis (U.S. Patent No. 9569767): Discloses a system for authorizing a user during a transaction. Lewis also teaches calculating a “processing rate” (i.e. a premium) for the transaction.
Lester (U.S. Patent No. 10432605): Discloses methods and systems for scalable, risk-based authentication. Describes generating an identity score, and authenticating a user based on the identity score exceeding a threshold.
Aday (U.S. Pre-Grant Publication No. 20050172335): Discloses a system which allows insurers to submit bids to provide insurance based on the risk associated with the transaction. The customer and vendor involved in the transaction may negotiate an agreement to pay the premium associated with the insurance.
Adler (U.S. Pre-Grant Publication No. 20160371698): Discloses systems and methods for authenticating a user using risk scores.
Park (U.S. Pre-Grant Publication No. 20180341758): Discloses a multi-factor authentication technique which utilizes risk scored.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696            

/EDWARD CHANG/Primary Examiner, Art Unit 3696